DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/28/2022 has been entered.
Response to Arguments
On page 9 of the Remarks, Applicant contends the prior art is deficient for failing to teach or suggest, “that the bitstream signaling of the transform mode is conditioned to the scan position of the last non-zero coefficient of the transform block….”  Examiner finds the argument moot in view of the new grounds of rejection necessitated by amendment.  Specifically, the rejection of claim 16 now additionally relies on the teachings of Philippe, which teaches considering the position of the last non-zero coefficient for purposes of identifying a best transform to be applied to the block.  Furthermore, as admitted in a preceding set of Remarks and as explained in a preceding Office Action, Zhao’s paragraph [0033] clearly teaches the decoder can determine transform mode based on “position of nonzero coefficients in a coefficient block.”  Final, 04/28/2022.  Because Applicant’s arguments are treating the references individually rather than what their combination would teach or suggest to one of ordinary skill in the art, the rejection under 35 U.S.C. 103 is sustained.
On page 11 of the Remarks, Applicant contends that while Zhao relies on signaled information in the bitstream, such a teaching does not mean it is “explicit.”  Applicant is both right and wrong.  Explicit signaling means the parameter is “hard-coded” in the bitstream whereas implicit signaling means being based secondarily (or perhaps even more attenuated) on another factor that, at some level, can be traced back to a parameter or data that is “hard-coded.”  In other words, both explicit and implicit rely on information in the bitstream.  However, when the publications in this art say something like “signaled information in the bitstream,” they are talking about explicit signaling on its face absent something that would lead the skilled artisan to conclude otherwise.  The default in this art is explicit signaling.  This art is about compression, so if an author finds a way to signal information that does not require an explicit signal, that is big news (because that is cornerstone of compression) and the author will go to lengths to expound on such.  Applicant’s argument is too cute because it ignores the reality of how those practicing the art of video compression describe the technology within the limits of language.  Implicit and explicit signaling does not require an author to explain in fine detail what is meant by each.  It is sufficient for an author to say the information is signaled in the bitstream.  What is more, in a universe of two possibilities, implicit and explicit, a teaching of one is an obvious teaching of the other.  Finally, Applicant’s argument is a semantic one, rather than a technical one and semantic arguments about language are relatively weak and rarely carry the day.  For all the foregoing reasons, Examiner is unpersuaded.  
Other claims are not argued separately.  Remarks, 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16–35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2018/0020218 A1), Coban (US 2012/0099646 A1), and Philippe (US 2018/0199037 A1).
Regarding claim 16, the combination of Zhao, Coban, and Philippe teaches or suggests a method, comprising: determining a coding mode of a transform block, wherein a transform block comprises a set of transform coefficients (Examiner notes that Adaptive Multiple Transform (AMT), Enhanced Multiple Transforms (EMT), and Multiple Transform Selection (MTS) are synonymous in the art; Evidence provide under Conclusion Section of this Office Action; AMT, EMT and MTS are invoked by this limitation; Zhao, Title and ¶ 0033:  teaches implicit and explicit techniques for signaling in the bitstream which transform subsets to use for EMT; Zhao, ¶ 0005:  teaches the transform blocks comprise transform coefficients); determining a scan order for the set of transform coefficients (Zhao, ¶ 0109:  teaches a scan order is determined for the transform coefficients; see also Coban, Abstract:  teaching determining a scan order); determining a scan position of the last non-zero coefficient of the transform block in a selected scan order (Zhao, ¶ 0110:  teaches determining a position of a last non-zero transform coefficient; see also Coban, ¶ 0143:  teaching determining a position of a last non-zero coefficient); determining a transform mode based on explicit bitstream signaling of the transform mode that is to be applied (Zhao, ¶ 0033:  teaches explicit signaling of transform subsets), wherein the explicit bitstream signaling of the transform mode that is to be applied is conditioned to the scan position of the last non-zero coefficient of the transform block in the selected scan order (Zhao, ¶ 0033:  teaches implicit signaling of transform subsets based on the position of non-zero coefficients; However, Zhao does not appear to explicitly teach that the position of the last non-zero coefficient informs whether the signaling is implicit or not; Coban, having overlapping authorship, remedies this deficiency; Coban, ¶ 0143:  explains that default operations can be selected such that no additional signaling is required when the position value of the last non-zero coefficient does not exceed a threshold; Examiner notes the prior art teaches both implicit and explicit signaling; Zhao, Title and ¶ 0033:  teaches implicit and explicit techniques for signaling in the bitstream which transform subsets to use for EMT); determining a color component of the transform block (Zhao, ¶ 0110:  explains that the transform coding process occurs for each color component; Zhao, ¶ 0094:  explains the transform block is a block of luma samples); wherein the explicit bitstream signaling of the transform mode that is to be applied is performed in response to the scan position of the last non-zero transform coefficient being larger than a predefined threshold, and in response to the color component of the transform block comprising a luma component (Coban, ¶ 0143:  explains that default operations can be selected such that no additional signaling is required when the position value of the last non-zero coefficient does not exceed a threshold; Examiner notes Coban is being relied upon for teaching that it was known in the art that certain conditions were present in the video signal based on where the last significant coefficient resides and that such conditions would dictate a certain course of action for the encoder/decoder so that the best compression result can be achieved; Coban’s teachings regarding comparing LAST (last sig coeff) to a threshold are not limited to just determining implicit signaling; As explained above, Zhao teaches signaling transform mode information for the luma component; Zhao, Title and ¶ 0033:  teaches implicit and explicit techniques for signaling in the bitstream which transform subsets to use for EMT; Zhao, ¶ 0094:  explains the transform block is a block of luma samples; Neither Coban nor Zhao appears to teach basing a transform selection on the position of the last significant coefficient; Philippe, ¶ 0148:  teaches basing a set of transforms on the position of the last significant coefficient); wherein the explicit bitstream signaling of the transform mode that is to be applied comprises specification of at least one transform kernel that is to be applied along a horizontal direction of a plurality of luma transform blocks, and along a vertical direction of the plurality of luma transform blocks (Zhao, ¶ 0006:  teaches determining horizontal and vertical transforms in EMT; Zhao, ¶ 0006:  teaches the selected transforms are defined for the horizontal and vertical directions; Zhao, ¶ 0094:  explains the transform block is a block of luma samples and can include a number of luma sub-blocks); and applying the determined transform mode to the set of transform coefficients of the transform block to produce residual sample values (Zhao, ¶ 0006:  teaches applying the selected transform identified using EMT).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Zhao, with those of Coban, because both references are drawn to the same field of endeavor and even have overlapping authorship, and because combining Coban’s signaling based on a threshold position of a last nonzero coefficient with Zhao’s signaling based on coefficient position represents a mere combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Zhao and Coban used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Zhao and Coban, with those of Philippe, because the references are drawn to the same field of endeavor, because Philippe teaches a position of a last transform coefficient can indicate a better transform in terms of energy compaction, and because the combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Zhao, Coban, and Philippe used in this Office Action unless otherwise noted.
Regarding claim 17, the combination of Zhao, Coban, and Philippe teaches or suggests the method according to claim 16, wherein the explicit bitstream signaling comprises a multi-transform selection (MTS) flag configured to be used for the specification of the at least one transform kernel that is to be applied along the horizontal direction of the plurality of luma transform blocks, and along the vertical direction of the plurality of luma transform blocks (Zhao, ¶ 0006:  teaches determining horizontal and vertical transforms in EMT, EMT being synonymous with AMT and MTS).
Regarding claim 18, the combination of Zhao, Coban, and Philippe teaches or suggests the method according to claim 16, wherein the transform block comprises the plurality of luma transform blocks (Zhao, ¶ 0006:  teaches the selected transforms are defined for the horizontal and vertical directions; Zhao, ¶ 0094:  explains the transform block is a block of luma samples and can include a number of luma sub-blocks).
Regarding claim 19, the combination of Zhao and Coban teaches or suggests the method according to claim 16, wherein the bitstream signaling of the transform mode is performed before encoding or decoding of the set of transform coefficients (Examiner interprets this feature as saying the transform mode is signaled in header data such as the SPS, PPS, slice header, or CU-level; Zhao, ¶¶ 0227 and 0131:  teach level flags for indicting syntax information such as whether EMT is enabled or not, whether it is enabled for a specified CU, and what the horizontal and vertical transforms are).
Regarding claim 20, the combination of Zhao and Coban teaches or suggests the method according to claim 19, wherein encoding or decoding of the set of transform coefficients is performed at least partially based on the signaled transform mode (Examiner interprets this feature as saying the transform mode is signaled in header data such as the SPS, PPS, slice header, or CU-level; Zhao, ¶¶ 0227 and 0131:  teach level flags for indicting syntax information such as whether EMT is enabled or not, whether it is enabled for a specified CU, and what the horizontal and vertical transforms are).
Regarding claim 21, the combination of Zhao and Coban teaches or suggests the method according to claim 16, wherein the transform mode comprises a discrete cosine transform (DCT) or a discrete sine transform (DST) (Zhao, ¶ 0030:  teaches the transforms are selected from DCT and DST transforms).
Regarding claim 22, the combination of Zhao and Coban teaches or suggests the method according to claim 16, wherein determining the transform mode comprises comparing a width of the transform block to a height of the transform block (Zhao, ¶ 0131:  teaches comparing the width and height to a threshold to enable EMT; Zhao, ¶ 0146:  teaches the width and/or height of a block can be evaluated for the proper selection of horizontal and vertical transforms; see also Zhao, ¶ 0152:  teaching DST-4 for widths of certain size).
Claim 23 lists the same elements as claim 16, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 16 applies to this claim.
Claim 24 lists the same elements as claim 17, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 17 applies to this claim.
Claim 25 lists the same elements as claim 18, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 18 applies to this claim.
Claim 26 lists the same elements as claim 19, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 19 applies to this claim.
Claim 27 lists the same elements as claim 20, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 20 applies to this claim.
Claim 28 lists the same elements as claim 21, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 21 applies to this claim.
Claim 29 lists the same elements as claim 22, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 22 applies to this claim.
Claim 30 lists the same elements as claim 16, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 16 applies to this claim.
Claim 31 lists the same elements as claim 17, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 17 applies to this claim.
Claim 32 lists the same elements as claim 18, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 18 applies to this claim.
Claim 33 lists the same elements as claim 19, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 19 applies to this claim.
Claim 34 lists the same elements as claim 20, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 20 applies to this claim.
Claim 35 lists the same elements as claim 22 but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 22 applies to this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (US 2020/0186837 A1) teaches AMT, EMT, and MTS are equivalents (¶ 0020).
Philippe (US 2018/0199037 A1) teaches transform selected according to a position of the last non-zero coefficient (¶ 0148).
Lee (US 2019/0052876 A1) teaches adaptively determining transform kernel according to block shape (e.g. Fig. 9).
Ikai (US 2014/0307801 A1) teaches comparing the position of the last non-zero coefficient to a threshold to inform whether a regular mode or special mode is used (¶ 1275).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481